DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 5/09/2022, are acknowledged.  Claims 1-6 and 8-22 are pending. 

Response to Arguments
	Applicant argues that the claims are not patentable over the Bui et al. and Chiou because Bui et al teaches separate silicone-in-water compositions and water-in-silicone compositions and not one composition with all the components.  This is persuasive because it ignores the teachings of Bui et al. as a whole in favor of focusing one example of Bui et al.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bui et al. (US 2009/0246159) in view of view of Chiou  (US 2013/0345317).
	Regarding claim 1, Bui et al. teaches a cosmetic system comprising a water in silicon composition.  See para. [0184].   The aqueous phase comprises water at 40.28 % w/w, which read on “from about 40% to about 80% of water.”  Bui et al. teaches that “[g]lycerol, in particular, is a preferred hydrophilic conditioning agent” (current claim 2).  Para. [0087].   This reads on “a hydrating agent.”  Bui et al. further teaches that the cosmetic system may also comprise an emulsifier from 0.05% to 10%.  See para. [0163].  “Sutiable emulsifiers may also include silicone emulsifiers.” Para. [0166].  This reads on at least one silicone polymer.  The disclosed water in silicone composition comprises 19 % w/w cyclopentasiloxane (current claims 5 and 6).  See para. [0184].   Bui et al. also teaches that “the compositions comprise from greater than 0% to 20%, more preferably, from 0.05% to 10% and even more preferably from 0.1% to 5%, by weight of the composition, of the film forming agent.”  Para. [0058].  Further, suitable silicone film formers may include polyproplysilsesquioxane.”  Para. [0072].
	Bui et al. does not teach “a hydrating agent from about 10% to about 40% by weight based on the total weight of the composition.”
Chiou relates to water-releasing cosmetic compositions in the form of an emulsion, the cosmetic composition includes an aqueous phase and an oil phase.  The oil phase includes a silicone polymer, an emulsifying crosslinked siloxane elastomer, a hydrophobic silica and a co-emulsifier.  See Abstract.  Chiou also teaches that the composition comprises an aqueous phase including hydrating agent at a concentration, by weight, of about 1% to about 50%, based upon weight of the composition.”  See claim 1 of Chiou.  Chiou also teaches that “[i]n embodiments, having higher levels of glycerin, namely greater than 30%, the water-releasing effect of the cosmetic composition of the present disclosure is about 2 to 3.”  Para. [0073].  Chiou also teaches 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Bui et al. and Chiou and arrive at the instant claims.   In particular, one of ordinary skill in the art would find motivation and have a reasonable expectation of success in combination because both references teach water-in-oil emulsions that comprise silicon compound that are useful for treating keratinous tissue. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”)
Bui et al. also discloses acrylates/dimethicone copolymer in an amount of 4.70 % w/w (current claims 7-11).  See para. [0184].   
	Regarding claim 12, Bui et al. discloses KSG-210 which reads on “dimethicone/PEG-10/15 crosspolymer.”  Para. [0103].
Regarding claims 14-16, Bui et al. discloses polyglyecerl-3 disiloxane dimethicone at 2 % w/w (current claim 18). See para. [0184].  
Regarding claim 17, Bui et al. does not disclose “lauryl PEG-9 polydimehtylsiloxyethyldimethicone.”  Chiou relates to water-releasing cosmetic compositions in the form of an emulsion, the cosmetic composition includes an aqueous phase and an oil phase.  The oil phase includes a silicone polymer, an emulsifying crosslinked siloxane elastomer, a hydrophobic silica and a co-emulsifier.  See Abstract.  Suitable examples of co-emulsifiers include lauryl PEG-9 polydimethylsiloxyehtyl dimethicone. See para. [0057].  The compositions are directed to cosmetic treatment for keratinous tissues.  Para. [0009].
	Regarding claim 19, the silicone containing compounds disclosed above fall within the claimed range. 
	Regarding claim 20, Bui et al. teaches additional optional ingredients including vitamins.  See para. [0161].
 	Regarding claim 21, Bui et al. teaches cinnamates and salicylates.  Para. [0106].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        1-